Citation Nr: 0522674	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  97-33 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right foot 
injury.  

2.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased initial evaluation rating for 
right knee instability, currently evaluated 10 percent 
disabling.  

4.  Entitlement to an increased rating for limitation of 
motion in the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board observes that originally, the RO denied entitlement 
to service connection for residuals of a right foot fracture 
in May 1984.  Originally, the April 1996 rating decision the 
RO denied the veteran's claim based on a finding that new and 
material evidence had not been received to reopen the claim 
for service connection for the right foot fracture.  The 
veteran appears to concede that he had a preexisting foot 
fracture and asserts that he sustained a soft tissue injury 
and ligament damage during physical training in the military.  
Consequently, the veteran's claim has been styled as 
entitlement to service connection for a right foot injury.  

The veteran provided testimony at an RO hearing conducted in 
July 1998 and a Travel Board hearing conducted in May 2005.  
Transcripts of these proceedings have been made a permanent 
part of the record.  

The Board observes that reports of private and VA treatment 
have suggested that the veteran currently has a right ankle 
disability that is related to the veteran's military service.  
Also, veteran contends that he currently has numbness and 
weakness in the hand as a result of his service-connected 
right shoulder disability.  These matters are referred to the 
RO for all appropriate development and adjudication.  

The issues numbers 2 to 4 are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's current right foot condition is related to 
injury, disease or event noted during his military service.  


CONCLUSION OF LAW

The veteran's right foot condition was incurred in active 
peacetime service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran contends that he is entitled to service 
connection for a right foot disability.  He concedes that he 
sustained a fracture of the foot or ankle prior to his 
entrance into active service but argues that the bases of his 
entitlement stem from foot injuries that occurred in the 
early 1980s during military service.  The veteran has 
provided testimony to the effect that he sustained injury to 
the top of the foot and to the side of the foot while in 
service.  

The Board has reviewed the evidence of record and finds that 
the evidence favors a grant of service connection for a right 
foot disability.  The veteran's service medical records show 
that he was treated for right foot pain beginning in 1980.  
Diagnoses included plantar strain and ligament strain.  His 
postservice treatment reports from VA and private treatment 
show that he currently has foot pain that is related to his 
military service.  A January 2000 medical statements were 
received from D. Gutierrez, D.P.M. and J.A. Bosco III, M.D. 
who expressed the opinion that the veteran had right ankle 
and right foot disabilities chronic midtarsal joint pain and 
metatarsalgia) that were related to injuries sustained during 
the veteran's military training.  

The post-service medical reports appear to state that the 
veteran's current symptoms are a continuation of those 
experienced during his military service.  For example, the 
June 2003 VA examination report shows that the examiner 
opined that the veteran's current right foot condition is 
related to injury in service.  This opinion is credible as it 
was based on a review of the clinical record.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is in relative equipoise with respect to 
whether that the veteran currently has a right foot 
disability that is associated with injury, disease or event 
noted during his military service.  Therefore, the benefit of 
the doubt doctrine is for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for a right foot disability 
is granted.  

VA has secured or attempted to secure all relevant 
documentation to the extent possible with regard to this 
issue.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was scheduled for and 
testified at a May 2005 hearing before the Board.  In 
September 2004, the veteran was provided with a Veterans 
Claims Assistance Act (VCAA) notice which informed him of the 
evidence needed to support a claim for service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Any deficiency in the 
notice is not prejudicial to the veteran give the favorable 
resolution of his claim above.  


ORDER

Service connection for a right foot disability is granted.  




REMAND

The remainder of the issues are remanded as additional 
development is required prior to the completion of appellate 
review.  Initially, the veteran underwent VA examination in 
August 2004, and the examination report has been associated 
with the veteran's claims folder.  The RO, however, has not 
provided a supplemental statement of the case reflecting 
consideration of that new piece of evidence as required by 
38 C.F.R. § 19.31.  

Secondly, additional development is required with respect to 
the issue of entitlement to an increased rating for a right 
shoulder disability.  Except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25 (2000).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The veteran's clinical records show that at the 1996 VA 
examination, noted a tender scar on the right shoulder.  On 
subsequent examinations, the presence of a symptomatic scar 
on the right shoulder was not discussed.  Additional 
evaluation is necessary in order to determine if the veteran 
currently has a symptomatic scar on the right shoulder.  

In view of the foregoing, these issues are remanded to the RO 
for the following actions:

1.  The veteran should be afforded a VA 
scar examination in order to determine 
the current nature and extent of any 
symptomatic scarring on the right 
shoulder.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Ask the examiner to provide a 
complete description of each scar, 
including the location, size, shape and 
color.  The examiner should answer the 
following questions: 

a.  Is there any palpable tissue loss, 
gross distortion or asymmetry of one 
feature or paired set of features? 

b.  Does the veteran have any of the 
following:

a scar 5 or more inches (13 or more 
cm.) in length, 

a scar at least one-quarter inch 
(0.6 cm.) wide at widest part, 

surface contour of scar elevated or 
depressed on palpation, 

a scar adherent to underlying 
tissue, 

skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.), 

skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.), 

underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.), 

or skin indurated and inflexible in 
an area exceeding six square inches 
(39 sq. cm.)? 

The examiner should state whether either 
scar is symptomatic or is productive of 
limitation of function in the affected 
parts.  

3.  Thereafter, readjudicate the claim.  
The RO should consider the provisions of 
38 C.F.R. § 4.25 and the holding of 
Esteban, supra, which refers to the 
assignment of separate ratings.  Consider 
whether the veteran meets the criteria 
for both Diagnostic Code 7800 and 
Diagnostic Code 7804.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


